 Case: 4:17-cv-01775-PLC Doc. #: 51 Filed: 05/06/20 Page: 1 of 6 PageID #: 3107



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

PAMELA DACE,                                            )
                                                        )
                            Plaintiff,                  )
                                                        )
v.                                                      )   No. 4:17-CV-1775 PLC
                                                        )
ANDREW SAUL,                                            )
Commissioner of Social Security,                        )
                                                        )
                            Defendant.                  )


                                     MEMORANDUM AND ORDER

            This matter is before the Court on Plaintiff Pamela Dace’s application for attorney fees

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 36] Defendant

Commissioner of Social Security filed a response objecting to the amount of fees requested, and

Plaintiff filed a reply. [ECF Nos. 39 & 42] The Court heard oral arguments. [ECF No. 50]

       I.       Background

            The instant case has a long history. Plaintiff first filed applications for Disability Insurance

Benefits (DIB) and Supplemental Security Income (SSI) in December 2007. The Social Security

Administration (SSA) denied her applications, and Plaintiff requested a hearing before an

administrative law judge (ALJ). The ALJ conducted a hearing and issued a decision denying

Plaintiff’s applications in March 2010. After the SSA Appeals Council denied Plaintiff’s request

for review, Plaintiff appealed the ALJ’s adverse ruling to the United States District Court for the

Eastern District of Missouri.1 Plaintiff’s counsel represented Plaintiff in the 2014 appeal.



1 InJanuary 2012, while Plaintiff’s appeal was pending in the Eastern District, Plaintiff filed a new
application for SSI. The SSA denied Plaintiff’s application and granted her subsequent request
for a hearing before an ALJ. A different ALJ conducted a hearing and issued a decision in

                                                       1
 Case: 4:17-cv-01775-PLC Doc. #: 51 Filed: 05/06/20 Page: 2 of 6 PageID #: 3108



         In March 2014, Judge Terry Adelman reversed the March 2010 ALJ decision and

remanded the case for further development of the record. Dace v. Colvin, No. 4:12-CV-47 TIA,

2014 WL 1228894 (E.D. Mo. Mar. 25, 2014). The Appeals Council, in turn, vacated the March

2010 ALJ decision and remanded the case to an ALJ for “further proceedings consistent with the

order of the court.”

         A different ALJ conducted a hearing and issued a decision in January 2016, holding that

Plaintiff had the residual functional capacity (RFC) to perform a limited range of medium work.

Plaintiff appealed the ALJ’s decision to the Appeals Council and submitted a new

neuropsychological report, and the Appeals Council denied the request for review.

         Plaintiff appealed the January 2016 ALJ decision to this Court. In September 2019, the

Court reversed the Commissioner’s decision denying Plaintiff’s application for Social Security

benefits and remanded the case to the Commissioner for further proceedings. [ECF Nos. 32 & 33]

Plaintiff now seeks $8,334.33, representing 33.8 hours of attorney work time at a rate of $206.64

per hour and 15.75 hours of legal assistant time at a rate of $90.00 per hour. [ECF No. 36]

   II.      Discussion

          The Commissioner does not dispute Plaintiff’s entitlement to fees under the EAJA or the

requested hourly rate. The Commissioner argues, however, that the number of hours for which

Plaintiff seeks compensation is unreasonable.       [ECF No. 39]       While the Commissioner

acknowledges that the 2,599-page record was “quite long,” he contends that a total of 49.55 hours

was excessive given that: (1) the arguments on appeal were neither novel nor complex2; (2) the



September 2013 denying Plaintiff’s application. Plaintiff filed a request for review of the ALJ’s
decision by the SSA Appeals Council, which denied the request.
2
  In her brief, Plaintiff argued that the ALJ erred in determining her residual functional capacity
(RFC) because the ALJ failed to: (1) properly evaluate the medical opinion evidence; (2) find that
Plaintiff’s “bladder infections and surgery” constituted severe impairments; and (3) consider the

                                                2
 Case: 4:17-cv-01775-PLC Doc. #: 51 Filed: 05/06/20 Page: 3 of 6 PageID #: 3109



argument portion of Plaintiff’s brief was only nine pages long; (3) Plaintiff’s counsel was “very

experienced in Social Security disability litigation”; and (4) Plaintiff’s counsel “was also the

briefing attorney when this case was initially remanded” and was therefore “already familiar with

the facts and issues of this case.” [ECF No. 39]

       Additionally, the Commissioner asserts that Plaintiff’s counsel 144-page brief in support

of the complaint and 93-page statement of material facts contained “unnecessarily detailed

recitation of evidence and procedural history.” [Id. at 3] For example, the Commissioner points

out that Plaintiff’s counsel included in the brief over thirty pages summarizing the previous ALJ

hearings. In regard to the statement of material facts, the Commissioner alleges that twelve pages

“were largely irrelevant, as they covered Plaintiff’s condition and treatment in years prior to the

alleged onset date” and other entries “covered records unrelated to Plaintiff’s claim for benefits

such as the removal of moles, treatment for pneumonia and bronchitis, removal of a nodule on her

arm, gynecological issues, and possible tuberculosis.” [Id. at 3-4] The Commissioner suggests

that 28 hours of attorney time and 7 hours of paralegal time, which would result in a total fee of

$6,359.92, “would be sufficient to address the arguments and relevant facts presented in this case.”

       In reply, Plaintiff asserts that the number of hours expended by her counsel was reasonable

in light of the lengthy record and the Court’s case management order, which required Plaintiff to

submit a statement of uncontroverted material facts “with each fact set forth in a separately

numbered paragraph and supported by citations to the administrative transcript. [ECF No. 43 at 3

(citing ECF No. 5)] Plaintiff disputes the Commissioner’s assertion that her counsel unnecessarily

summarized irrelevant medical records, arguing that it is counsel’s responsibility to obtain a



“combination of impairments.” Additionally, Plaintiff claimed that the ALJ’s decision was not
supported by substantial evidence because it did not include a neuropsychological report submitted
to the Appeals Council.

                                                   3
 Case: 4:17-cv-01775-PLC Doc. #: 51 Filed: 05/06/20 Page: 4 of 6 PageID #: 3110



claimant’s “complete medical history” so that the Commissioner can consider the claimant’s

severe and non-severe impairments in combination as required by the regulations. [Id. at 4]

       In support of her position that 33.8 hours of attorney work and 15.75 hours of legal assistant

work was reasonable, Plaintiff points to the numbers of hours counsel worked on her case when

she appealed to the Eastern District in 2014. After Judge Adelman reversed and remanded,

Plaintiff requested $6,628.87 in EAJA fees, representing 23.5 attorney hours and 24.5 legal

assistant hours for work (on a case with a 1027-page record), and the Commissioner did not object.

Plaintiff argues that if the 2014 request was reasonable, the instant request is reasonable becauses

the record here was “60% longer.” Additionally, Plaintiff cites several cases supporting her

position that the number of hours her attorney worked was reasonable. See Vaugh v. Heckler, 860

F.2d 295, 296 (8th Cir. 10988) (awarding 77 hours); Evans v. Berryhill, 298 F.Supp.3d 1210 (D.

Minn. 2018) (awarding 95 hours); Gaul v. Colvin, No. 13-163 JNE/FLN, 2014 WL 409672 (D.

Minn. Aug. 19, 2014) (awarding 75.2 hours); Vossen v. Astrue, No. 07-1567 (D. Minn. Mar. 15,

2011) (awarding 88.75 hours).

       The EAJA provides that a prevailing party in an action for judicial review of an agency

action is entitled to an award of fees and expenses, unless the court finds that the position of the

United States was substantially justified. 28 U.S.C. § 2412(d)(1)(A). To receive a fee award under

the EAJA, the applicant must “submit to the court an application for fees and other expenses which

shows that the party is a prevailing party and is eligible to receive an award” under the statute. 28

U.S.C. § 1412(d)(1)(B). “A party who obtains a sentence-four remand, such as Plaintiff, qualifies

as a ‘prevailing party’ under the EAJA.” Evans, 298 F.Supp.3d at 1211.

       A court has “broad discretion to determine the amount of time reasonably expended, and

an EAJA fee award is reviewed only for abuse of discretion.” Reed v. Astrue, No. 4:10-CV-431




                                                 4
 Case: 4:17-cv-01775-PLC Doc. #: 51 Filed: 05/06/20 Page: 5 of 6 PageID #: 3111



TIA, 2011 WL 3943606, at *1 (Sept. 7, 2011) (citing Johnson v. Sullivan, 919 F.3d 503, 505 (8th

Cir. 1990)). This is because the court is “in the best position to evaluate counsel’s services and

fee request, particularly when the court has had the opportunity to observe firsthand counsel’s

representation on the substantive aspects of the disability claim.” Hickey v. Sec. of HHS, 923 F.2d

585, 586 (8th Cir. 1991) (quoting Cotter v. Bowen, 879 F.3d 359, 361 (8th Cir. 1989)). In

reviewing an EAJA application, a court considers “not merely whether the attorney’s work was

valuable to the client, but whether the issues were novel or complex, whether the record is

voluminous or the facts are unusually complex, whether the attorney’s specialized skill or

knowledge was required, and [] the usual number of hours for similar cases in the area.” Gerald

M. v. Saul, No. 4:19-CV-284 JMB, 2019 WL 4918110, at * 1 (E.D. Mo. Oct. 4, 2019) (citing

Johnson v. Barnhart, No. 03-0054-CV-W-REL-SSA, 2004 WL 213183, at *1 (W.D. Mo. Jan. 13,

2004)).

          The Court reviewed the dockets sheets for the 2014 case and instant case, which confirmed

that a substantial portion of the record in this case was contained in the 2014 record and previously

reviewed and summarized by Plaintiff’s counsel. The record in the current case contained

approximately 870 pages of medical records that were created after August 2009 and not part of

the 2014 record.

          The itemized list of services submitted by Plaintiff’s counsel establishes that Plaintiff’s

counsel billed a total of: 26.2 hours (13.7 attorney hours, 12.5 legal assistant hours) for preparation

of the statement of uncontroverted material facts; and 13.2 hours (12.2 attorney hours, 1 legal

assistant hour) on the brief in support of the complaint. [See ECF No. 36-2] In light of the fact

that the new records comprised a relatively small portion of the 2,599-page record, the Court finds

that 26.2 hours drafting the statement of uncontroverted material facts was unreasonable.




                                                   5
 Case: 4:17-cv-01775-PLC Doc. #: 51 Filed: 05/06/20 Page: 6 of 6 PageID #: 3112



Additionally, 13.2 hours is an unreasonable number of hours to spend on a nine-page legal

argument presenting issues that were neither novel nor complex.

        After reviewing the itemized list of services submitted by Plaintiff’s counsel, the Court is

convinced that a portion of counsel’s time billed was excessive. The Court will therefore reduce

Plaintiff’s requested hours to 12 legal assistant hours and 28 attorney hours, for a total EAJA fee

of $6,865.92. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney fees under the EAJA

[ECF No. 36] is GRANTED in part and DENIED in part.

       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney fees in the amount

of $6,865.92, subject to offset for any preexisting debt Plaintiff owes to the United States. After

determining whether Plaintiff owes any debt to the United States that is subject to offset, the

Commissioner is directed to pay the EAJA fees directly to Plaintiff’s attorney.



                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 6th day of May, 2020




                                                6
